DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 9-14, and 16-18. Claims 9 and 11-12 remain withdrawn from consideration. No claims are amended. Claim 2 includes an underlined colon on line 6. This appears to be leftover from the amendment filed 5/1/2019 or 10/25/202019. 

Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 1/12/2021 have been fully considered but are not persuasive. Applicant states on page 7 of the remarks there appears to be an inadvertent error in describing and citing the art. Applicant states that [0054] only specifies a rare earth content of 0.6-2.4% mass. This range is a preferable range and the citation to Koike Abstract or claim 1 for the broadest range appears to have been inadvertently not included. Koike in the abstract, claim 1, and [0051] discloses the broadest rare earth range is 0.6-3.0%. This clarification has been made to the rejection. 
Applicant argues that the modification of Koike in view of Obata does not amount to a teaching, suggestion, or motivation to use the sulfur content from Obata with Koike such that all the limitations of claim 2 are met (remarks pages 7 and 8). Applicant argues that the rare earth content (specifically the La content) is incompatible between the two references (remarks pages 6-7) and this would somehow preempt the use of or change the beneficial effects of sulfur addition to the spheroidizing agent. The argument is unpersuasive for several reasons the first being it is unclear how Applicant is connecting the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The second reason the arguments are unpersuasive is that Applicant vaguely argues that mixing and matching of components and concentrations from one material another wouldn’t or couldn’t produce the same or a similar effect in another similar material. Applicant states on page 7 “The Office Action seems to allege that one can simply mix and match fragments of different formulas to move the advantages of one formula to the other. This not so.” This statement appears to allege that a modification cannot be made simply because there are differences between two compositions or that the effects of an element are entirely random from material to material. Applicant provides no evidence that a person of ordinary skill couldn’t understand that the effect of an element in one compound would not have a similar or the same effect in another compound. This portion of the argument is 
The third reason is that Applicant appears to be arguing that the claim is distinguished by something that isn’t actually required by the claim. Applicant argues on page 6 that the prior art fails to specifically meet or render obvious the limitation regarding the ratio of RE:S. Applicant alleges that the prior art fails to teach or suggest a relationship between the RE and S contents (Remarks page 6). The claim is a method claim which makes use of a product (graphite spheroidizing agent) in a treatment. The product requires the structure of the material and does not necessarily require the art to disclosure the composition in the same manner as the claims. In other words, the prior art does not need to specifically call out the ratio in order to meet the claims. The limitation is met or rendered obvious by a product which has a composition that has the ranges set forth whether that is by listing the ranges, math formulas, or ratios. The argument that the rejection does not meet all the features, specifically the RE:S ratio in claim 2, is unpersuasive as the as the art does not need to specifically identify the ratio as it is claimed only the structure needs to be provided. 

Applicant argues for claim 16 that the rejection is in error by stating the range is obvious as it is closed enough to the claimed range based on the guidance in MPEP 2144.05. This argument is unpersuasive as Applicant argues against the wrong reference (Applicant stated Obata teaches the lower amount is insufficient). In the limitation specific to claim 16 the rejection relies upon teachings in Koike. This present a similar problem to the arguments for claim 2. The lanthanide content was not added from Obata or otherwise relied so it is unpersuasive to argue the combination is incompatible absent evidence of a technical link. For this rebuttal to be effective Applicant should specifically point where in the reference relied upon to reject the claim Applicant feels there is a sufficient teaching to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike US 2007/0134149 in view of Obata (US 5,186,233).
As to claim 2, Koike teaches a spheroidizing agent of graphite (Abstract and claim 1). Koike teaches 40-70 mass % silicon. (Paragraph 0058). This falls within the claimed range of 30-80%. Koike teaches that the agent contains 3-8 mass % magnesium. (Paragraph 0057). Koike teaches 0.6-3.0 mass % of rare earth elements, and teaches that lanthanum is preferably 70 mass % or more. (Paragraph 0054, Abstract, claim 1, and paragraph 0051). Therefore, Koike renders 100% lanthanum obvious. This meets 
Koike teaches the agent in an amount equivalent to 1 mass % of the total amount of molten cast iron used was filled in the reaction chamber. (Paragraph 0072). This leads to an RE amount of 0.006-0.03%, a calcium amount of 0.013-0.04%, an aluminum amount of 0-0.015%, and a magnesium amount of 0.03-0.08%. These amounts overlap with or encompass the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Koike is silent to the presence of sulfur.
However, Obata teaches a method of producing a spheroidal graphite cast iron article. Obata teaches that sulfur is added into a ladle or the melt such that the sulfur content of the melt becomes 0.011-0.03% by weight. (Obata, Col. 3: 64-68). Obata teaches that if the amount is lower than 0.011% the generation of nuclei for graphite particles is insufficient, and if the amount is higher than 0.03% the spheroidization of the cast iron becomes insufficient. (Obata, Col. 4:1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add sulfur as taught by Obata to the agent as taught by Koike. One of ordinary skill in the art would have been motivated to do so to provide sufficient nuclei for graphite particles without inhibiting spheroidiziation. (Obata, Col. 2:1-9).
Koike teaches a rare earth amount of 0.6-3.0 mass % in the agent, and of 0.006-0.03% in the melt, as discussed above. This overlaps with the claimed range of 0.002-0.08%. Koike in view of Obata teaches a sulfur content of the melt as 0.011-0.03%. Therefore, the ratio may range from 0.067 to 2.72, which overlaps with the claimed range of 0.06-1.60. See MPEP §2144.05 citation.

As to claim 10, Koike teaches 3-8% magnesium. This is close enough to the claimed range of 9-25% where one of ordinary skill in the art would expect the same results. Similarly, a prima facie case of 
Koike teaches 0.6-3.0% rare earth, 1.3-4.0% calcium, and 0-1.5% aluminum, which overlap with the claimed ranges. Koike is silent to a wire feeder method. However, the claim limitation of the agent being added to the molten metal by a wire feeder method is not an actively recited step. Therefore, it is not required to meet the instant claim.
As to claim 14, Koike teaches an exit temperature of 1,500°C and a pouring temperature of 1,385-1,400°C. (Paragraph 0073). The exit temperature is considered to be the treatment temperature. This meets the limitation of 1,400-1,500°C. The temperature of 1,385°C is close enough to the claimed range of 1,270-1,370°C where one of ordinary skill in the art would expect the same results. See MPEP §2144.05 citation.
As to claim 16, Koike teaches an RE amount of 0.006-0.03% in the final alloy as discusses above. This is close enough to the claimed range of 0.002-0.005% where one of ordinary skill in the art would expect the same results. See MPEP §2144.05 citation.
As to claim 17, Koike teaches a rare earth amount of 0.6-3.0 mass % in the agent, and of 0.006-0.03% in the melt. Koike, ¶72. Koike in view of Obata teaches a sulfur content of the melt as 0.011-0.03%. Obata, Col. 3, 64-68. Therefore, the ratio may range from 0.067 to 2.72, which overlaps with the claimed range of 0.06-1.00. See MPEP §2144.05 citation.
As to claim 18, Koike teaches a rare earth amount of 0.006-0.03% in the melt. Koike, ¶72. This is close enough to the claimed amount of 0.002-0.005% where one of ordinary skill in the art would expect the same results. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Obata as applied to claims 2 and 10 above, and further in view of Skaland (US 6,102,983).
As to claim 13, Koike in view of Obata teaches a method according to claims 2 and 10 as shown above. Both are silent to a diameter of the inoculant particles.
However, Skaland teaches a cast iron inoculant and method for production of a cast iron inoculant. Skaland teaches ferrosilicon inoculants having a particle size of between 0.5-2mm. (Skaland, Col. 3, lines 52-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an inoculant particle size of 0.5-2mm as taught by Skaland in the graphite spheroidization agent as taught by Koike in view of Obata. One of ordinary skill in the art would have looked to the teachings of Skaland in the absence of any particle size teachings by Koike or Obata, as this range proved effective for Skaland. 
The range of 0.5-2mm overlaps with the claimed range of 0.1-1mm from 0.5-1mm. See MPEP §2144.05 citation. The spheroidizing agent having a wire-like shape is prima facie obvious change in shape. See MPEP §2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0053351; US 2014/0255233; US 2015/0348694; US 2014/0271130.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736